Citation Nr: 1809635	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee degenerative joint disease from April 25, 2011 to January 12, 2017.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee posttraumatic arthritis, status post lateral meniscectomy, from April 25, 2011 to March 6, 2017.

3.  Whether a separate compensable rating is warranted for right knee instability.  

4.  Entitlement to a higher initial disability rating (or evaluation) for left knee instability, in excess of 0 percent from April 25, 2011 to March 20, 2013, in excess of 10 percent from March 20, 2013 to November 7, 2016, and in excess of 20 percent from November 7, 2016 to March 6, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1972 to August 1980.

This appeal derived from a downstream element of claim for service connection for right and left knee disorders that was received in April 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013, February 2014, March 2017, and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The February 2013 rating decision, in pertinent part, granted service connection for right knee degenerative joint disease and left knee posttraumatic arthritis, status post lateral meniscectomy and assigned 10 percent initial disability ratings effective April 25, 2011 (the date the service connection claim was received by VA).  The February 2014 rating decision, in pertinent part, granted a separate 10 percent initial disability rating for left knee instability effective March 20, 2013 (the date of a private treatment record reflecting left knee instability).  The Veteran disagreed with the separate rating percentage assigned for left knee instability; therefore, this issue is in appellate status before the Board as part and parcel of the issue of a higher initial rating for the service-connected left knee disability.  

The March 2017 rating decision, in pertinent part, assigned temporary 100 percent ratings for convalescence following knee surgeries - the Veteran underwent a total right knee arthroplasty surgery on January 12, 2017 and a total left knee arthroplasty on March 6, 2017 - effective January 12, 2017 to March 1, 2018 for the right knee, and effective March 6, 2017 to May 1, 2018 for the left knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  The March 2017 rating decision proposes to assign 30 percent disability ratings from March 1, 2018 for the right total knee replacement residuals and from May 1, 2008 for the left knee total knee replacement residuals.  

The Veteran is currently in receipt of 100 percent schedular disability ratings for the right and left knee disabilities and the 30 percent proposed disability ratings under Diagnostic Code 5055 have not yet been implemented; therefore, the propriety of those future ratings are not in appellate status before the Board.  Once disability ratings have been implemented based on residuals of the right and left knee replacement surgeries under Diagnostic Code 5055, the Veteran is free to express disagreement if he chooses with said ratings.  As such, the initial rating period on appeal extends from April 25, 2011 (the date the service connection claim was received by VA) to January 12, 2017 for the right knee disability and March 6, 2017 for the left knee disability.     

The May 2017 rating decision granted a 20 percent disability rating for left knee instability from November 7, 2016 (the date of a VA examination) to March 6, 2017, creating "staged" initial disability ratings.  

In September 2017, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the initial rating period from April 25, 2011 to January 12, 2017, the Veteran's right knee degenerative joint disease has been manifested by symptoms of pain, swelling, stiffness, weakness, disturbance of locomotion, interference with standing, sitting, and weight-bearing, and difficulty climbing stairs that are productive of noncompensable limitation of motion.  

2.  For the initial rating period from April 25, 2011 to January 12, 2017, the Veteran's right knee degenerative joint disease has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 10 degrees, dislocation or removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

3.  For the initial rating period from April 25, 2011 to March 6, 2017, the Veteran's left knee posttraumatic arthritis, status post lateral meniscectomy, has been manifested by symptoms of pain, swelling, stiffness, weakness, disturbance of locomotion, interference with standing, sitting, and weight-bearing, and difficulty climbing stairs that are productive of noncompensable limitation of motion.  

4.  For the initial rating period from April 25, 2011 to March 6, 2017, the Veteran's left knee posttraumatic arthritis, status post lateral meniscectomy has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 10 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," malunion or non-union of the tibia and fibula, or genu recurvatum.

5.  For the initial rating period from April 25, 2011 to November 7, 2016, the Veteran's right knee disability was not manifested by instability.

6.  For the initial rating period from November 7, 2016 to January 12, 2017, the Veteran's right knee disability was manifested by a history of slight lateral instability that more nearly approximated slight instability.
	
7.  For the initial rating period from April 25, 2011 to November 7, 2016, the Veteran's left knee disability was manifested by anterior and lateral instability and use of a knee brace that more nearly approximated slight instability.

8.  For the initial rating period from November 7, 2016 to March 6, 2017, the Veteran's left knee disability was manifested by anterior and medial instability, a history of lateral instability, and use of a knee brace that more nearly approximated moderate instability.


CONCLUSIONS OF LAW

1.  For the initial rating period from April 25, 2011 to January 12, 2017, the criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5260 (2017).

2.  For the initial rating period from April 25, 2011 to March 6, 2017, the criteria for an initial disability rating in excess of 10 percent for left knee posttraumatic arthritis, status post lateral meniscectomy, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5260 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from November 7, 2016 to January 12, 2017, the criteria for a separate 10 percent disability rating for right knee instability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from April 25, 2011 to March 20, 2013, the criteria for a separate 10 percent disability rating for left knee instability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

5.  For the initial rating period from April 25, 2011 to November 7, 2016, the criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

6.  For the initial rating period from November 7, 2016 to March 6, 2017, the criteria for an initial disability rating in excess of 20 percent for left knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in May 2011 and June 2012, prior to the initial adjudication of the claims in February 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision that granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The Board concludes VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the September 2017 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2013, May 2014, and November 2016.  The Veteran contends generally that the VA examinations are inadequate because they were conducted by nurse practitioners.  See September 2017 Board hearing transcript at 4-6, 11-12 (contending that a nurse practitioner should not be performing examinations, but rather they should be conducted by an orthopedic specialist).  The Veteran contended that the nurse practitioners did the best they could, but did not conduct thorough examinations.  See id. at 5-6.  

In a March 2013 notice of disagreement, the Veteran contended generally that the January 2013 VA examination was inadequate.  In an April 2013 written statement, the Veteran contended that the January 2013 VA examination was inadequate and that, in assessing the severity of the disabilities, a complete and thorough examination should have been performed.  In a March 2014 substantive appeal (on a VA Form 9), the Veteran contended that a goniometer was not used, and repetitive motion and instability testing was not performed during the January 2013 VA examination.  See also May 2014 written statement (contending that the examination consisted of sitting in a chair while being asked a few questions by the examiner).  

At the September 2017 Board hearing, the Veteran indicated that he could not remember whether or not the May 2014 VA examiner performed range of motion testing.  See Board hearing transcript at 4-5.        

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran has not contended that any of the examiners misstated or omitted any relevant fact.  Further, when specifically asked by the undersigned Veterans Law Judge at the September 2017 Board hearing if there was anything specific that should have been done during the VA examinations that was not performed, the Veteran did not report any specific inadequacies, but rather contended that nurse practitioners are generally limited.  See Board hearing transcript at 11-12.  
 
Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiners, the examiners are presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  The Board finds that the VA examiners were competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.  There is also additional medical and lay evidence of record reflecting the functional impairment caused by the left and right knee disabilities.

The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  The November 2016 VA examination report includes joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  As both knees are service connected, there is no opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   

With respect to the contention that range of motion or joint stability testing was not conducted at each VA examination, the VA examination reports reflect that range of motion testing using a goniometer was performed with range of motion for each knee recorded in degrees as well as that joint stability tests were performed.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Neither the Veteran nor the representative has provided specific evidence to support the contention that three different VA examiners fabricated range of motion and joint stability test results out of whole cloth.  Rather the Veteran has contended that the VA examiners, as nurse practitioners, are inherently incompetent, a premise that case law does not support and which the Board does not accept. 

Further, the Board has not just relied on the VA examination reports, but has relied on all evidence of record that is relevant to rating the right and left knee disabilities on appeal, including VA and private treatment records and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2017) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) (2012) ("Secretary shall consider all information and lay and medical evidence of record in a case").  The Board finds that the VA examination reports are adequate, and the appeal can be decided upon the evidence of record.

The Veteran testified at a hearing before the Board in September 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the right and left knee disabilities currently on appeal, including pain and instability.  As the Veteran presented evidence of symptoms and functional impairments due to the right and left knee disabilities and there is additionally medical evidence reflecting clinical measures and assessments of the severity of these disabilities, there is both lay and medical evidence reflecting on the degree of disability; therefore, there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Initial Ratings for the Right and Left Knee Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has assigned "staged" ratings, discussed below, for the right and left knee instability.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period from April 25, 2011 to January 12, 2017 for the right knee disability and to March 6, 2017 for the left knee disability decided herein.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See id., Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.        

Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).

The Veteran is in receipt of 10 percent initial disability ratings for the period from April 25, 2011 to January 12, 2017 for the right knee degenerative joint disease and from April 25, 2011 to March 6, 2017 for the left knee posttraumatic arthritis, status post lateral meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Veteran is also in receipt of a 10 percent disability rating for the period from March 20, 2013 to November 7, 2016 and a 20 percent disability rating from November 7, 2016 to March 6, 2017 for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, 100 percent disability ratings for the right and left knee disabilities under Diagnostic Code 5055 have been in effect from January 12, 2017 for the right knee and March 6, 2017 for the left knee.

Throughout the course of the appeal, the Veteran has contended generally that the right and left knee disabilities have been manifested by more severe symptoms than those contemplated by the 10 and 20 percent initial disability ratings assigned for arthritis (Diagnostic Code 5010-5260) and instability (Diagnostic Code 5257).  In a June 2017 written statement, the Veteran reported that both knees were unstable at times - particularly the left knee, which he contends caused severe deterioration of the right knee.  The Veteran contended that a 30 percent rating for each knee should been assigned from March 2014 onward because that is when he was told the knees could be replaced.  In a June 2017 written statement, the Veteran disagreed generally with the 20 percent disability rating assigned for left knee instability from November 7, 2016.  

In a June 2012 written statement, the Veteran contended that the left knee worsens daily causing the right knee to be overused with both knees giving out at times.  In a March 2013 notice of disagreement, the Veteran reported difficulty walking.  In an April 2013 written statement, the Veteran contended that the bilateral knee disabilities had worsened since the claim was originally filed in 2011.  The Veteran reported limping constantly causing stress at work.  

In the March 2014 substantive appeal (on a VA Form 9), the Veteran contended that the knees are very unstable, especially the left knee.  The Veteran reported daily incapacitating episodes and bilateral knee swelling, pain, and weakness.  In a May 2014 written statement, the Veteran contended that the left knee had deteriorated affecting his ability to walk and causing additional injury to the right knee.  

At the September 2017 Board hearing, the Veteran testified that total knee replacement surgeries were recommended in 2014 for both knees.  The Veteran reported bilateral knee popping, cracking, pain, and soreness as well as left knee instability, which the left knee giving out fairly often.  The Veteran reported being unable to bend the knees without pain and that, while he can navigate ladders and stairs, it is unsafe for him to do so.  The Veteran testified that, prior to the total knee replacements, he had daily bilateral knee swelling, was walking with a limp, and was unable to walk more than 100 yards.  The Veteran reported missing days of work due to bilateral knee symptoms.  The Veteran testified that the left knee had worse symptoms, including weakness and instability, compared with the right knee. 


Right Knee Degenerative Joint Disease and 
Left Knee Posttraumatic Arthritis, Status Post Lateral Meniscectomy

The Board finds that, for the initial rating period from April 25, 2011 to January 12, 2017, the criteria for a disability rating in excess of 10 percent for the right knee degenerative joint disease have not been met or more nearly approximated.  The Board further finds that, for the initial rating period from April 25, 2011 to March 6, 2017, the criteria for a disability rating in excess of 10 percent for the left knee posttraumatic arthritis, status post lateral meniscectomy have not been met.  VA treatment records note bilateral knee joint pain managed with over the counter pain medication.  See e.g., April 2013, March 2014 VA treatment records.

A June 2011 VA treatment record notes mild effusion in the left knee with full range of motion.  The Veteran reported difficulty with rotation of the knee, but endorsed an ability to climb ladders.  See also September 2012 VA treatment record.  

At the January 2013 VA examination, the Veteran reported flare-ups of increased bilateral knee pain when descending stairs.  Upon physical examination, range of motion testing revealed right knee flexion to 140 degrees, left knee flexion to 115 degrees, and bilateral extension to 0 degrees.  Pain was noted with flexion and extension.  No additional limitation of motion was noted on repetition.  Functional impairment of less movement than normal of the left knee as well as pain of movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing bilaterally was noted.  The VA examination report notes post-meniscectomy residual pain and decreased range of motion  

A February 2013 VA treatment record notes mild left knee pain with standing and ambulation.  A March 2013 private treatment record notes that the Veteran reported pain and popping under the patella with stairs.  Upon physical examination, range of motion testing revealed right knee flexion to 130 degrees and extension to 0 degrees and left knee flexion to 120 degrees and extension to 5 degrees.  A cortisone shot was administered.  

An August 2013 VA treatment record notes mild joint pain on both knees with active motion and a grinding sensation.  A March 2014 private treatment record notes left knee pain and mild swelling that is worse with squatting, kneeling, and crawling.  A March 2014 VA treatment record notes that the Veteran reported bilateral knee pain and swelling exacerbated by squatting and rising after sitting and relieved by rest and pain medication.  The Veteran reported that the left knee gives out.  Upon physical examination, range of motion testing revealed left knee flexion to 110 degrees and extension to 8 degrees, and right knee flexion to 120 degrees and extension to 0 degrees.  Moderate pain on flexion of both knees with mild edema of the left knee was noted.  Grinding sensation was felt upon palpation.

At the May 2014 VA examination, the Veteran reported flare-ups of increased knee pain.  Upon physical examination, range of motion testing revealed right knee flexion to 130 degrees with objective evidence of painful motion at 120 degrees, left knee flexion to 130 degrees with objective evidence of painful motion at 95 degrees, and bilateral extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion was noted on repetition.  Functional impairment of less movement than normal and painful movement, bilaterally as well as left knee swelling was noted.  Pain on palpation was noted bilaterally.  

Frequent episodes of joint pain associated with the left knee meniscal disorder were noted.  The Veteran reported difficulty with squatting and kneeling because of the bilateral knee disabilities.  The VA examiner opined that, based on review of the claims file, interview of the Veteran, and physical examination, any pain, weakness, fatigability, or incoordination during flare-ups or with repeated use over time would significantly limit functional ability to an estimate of 10 degrees in flexion - i.e., 85 degrees for the left knee and 110 degrees for the right knee.  

An August 2015 VA treatment record notes mildly decreased extension of the left knee and full range of motion of the right knee.  A September 2016 VA treatment report notes that the Veteran was wearing a right knee brace.  The Veteran reported increased bilateral knee pain, worse with climbing stairs and hills, treated with ice and over the counter pain medication.  Upon physical examination, range of motion testing revealed left knee flexion to 120 degrees and extension to 8 degrees, and right knee flexion to 110 degrees and extension to 0 degrees.  Left knee swelling was noted. 

At the November 2016 VA examination, the Veteran denied flare-ups of pain causing a permanent progressive worsening of the bilateral knee disorders.  The Veteran reported daily pain in both knees aggravated by prolonged standing, steps, and climbing.  Upon physical examination, range of motion testing revealed right knee flexion to 130 degrees, left knee flexion to 110 degrees, and bilateral knee extension to 0 degrees.  The Veteran reported that bilateral knee tightness limits further flexion.  Pain causing functional loss was noted on examination.  Trace medial swelling of the left knee was noted.

The VA examiner noted that pain would significantly limit functional ability with repeated use over a period of time without additional loss of range of motion.  More movement than normal, swelling, and atrophy of disuse were noted as additional contributing factors of the left knee disability.  No observed findings of increased pain with passive range of motion testing or weight-bearing activity were noted.  The VA examiner opined that pain, weakness, fatigability, or incoordination could etiologically significantly limit functional ability in prolonged heavy to moderate prolonged/repetitive physical activities.   

A December 2016 private treatment record notes that right knee pain makes it difficult for the Veteran to walk and perform daily activities.  The Veteran underwent a right total knee replacement surgery in January 2017 and a left total knee replacement surgery in March 2017.       

After a review of all the evidence, the Board finds that the right knee degenerative joint disease and left knee posttraumatic arthritis, status post lateral meniscectomy have been manifested by symptoms of pain, swelling, stiffness, weakness, disturbance of locomotion, interference with standing, sitting, and weight-bearing, and difficulty climbing stairs that are productive of noncompensable limitation of motion, which more nearly approximates the criteria for the 10 percent disability ratings assigned under Diagnostic Code 5010-5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.    

The limitation of motion of the right and left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, weakness, and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right or left knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, as discussed in detail above, the evidence of record shows that the Veteran had, at worst, right knee flexion to 110 degrees and extension to 0 degrees, and left knee flexion to 85 degrees and extension to 8 degrees, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  Therefore, disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee for the initial rating period from April 25, 2011 to January 12, 2017 or for the left knee for the initial rating period from April 25, 2011 to March 6, 2017.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the right or left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there is no question that the right and left knee disabilities have caused pain, stiffness, and swelling, which have restricted overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, taking into account additional functional limitation, the evidence of record indicates ranges of motion in both knees that do not more nearly approximate the 20 percent criteria.

Right Knee Instability

After a review of all the evidence, the Board finds that, for the initial rating period from November 7, 2016 to January 12, 2017, the right knee disability has been manifested by slight instability to warrant a separate 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The November 2016 VA examination report notes a history of slight lateral instability associated with the right knee.  Joint stability tests were normal.  The VA examination report notes constant use of a right knee brace because of right knee instability.  
 
Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from November 7, 2016 to January 12, 2017, the right knee disability has been manifested by slight instability, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the initial rating period from November 7, 2016 to January 12, 2017, the right knee disability has been manifested by a history of slight lateral instability.  As such, a separate disability rating of 10 percent under Diagnostic Code 5257 for the right knee disability is warranted.    

The Veteran has consistently reported subjective symptoms of giving way associated with the right knee disability, however, the Board finds that, based on the evidence of record, for the rating period from November 7, 2016 to January 12, 2017, the right knee disability has been manifested by at most mild instability.  The November 2016 VA examination report notes no objective evidence of instability upon joint stability testing.  The Board finds that such findings do not more nearly approximate moderate instability or subluxation of the right knee joint.  The right knee has generally been stable upon joint stability testing.  While the near-constant use of a knee brace and occasional giving way may be indicative of instability, the Board finds that the severity of these symptoms is more appropriately characterized as slight, rather than moderate for the initial rating period from November 7, 2016 to January 12, 2017.  

The Board further finds that a separate disability rating for right knee instability is not warranted for any part of the initial rating period prior to November 7, 2016.  At the January 2013 and May 2014 VA examinations, joint stability tests were within normal limits.  The March 2013 private treatment record notes good stability upon physical examination of the right knee.  A March 2014 VA treatment record notes no right knee joint laxity with varus or valgus stress and stable anterior and posterior drawer tests.  An August 2015 VA treatment record notes no laxity associated with the right knee.  See also September 2016 VA treatment record.  Prior to the November 2016 VA examination, the evidence of record does not reflect a history of recurrent patellar subluxation, dislocation, or lateral instability.  As such, the Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted for the initial rating period from April 25, 2011 to November 7, 2016.

Rather the Board finds that the giving way reported by the Veteran during the course of this appeal more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  The Veteran is currently in receipt of a 10 percent based on painful arthritis with noncompensable limitation of motion, which is based in part on Deluca factors such as weakness and giving way.  To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  As such, the Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted for the initial rating period from April 25, 2011 to November 7, 2016.      

Left Knee Instability 

From April 25, 2011 to November 7, 2016

After a review of the evidence of record, the Board finds that, for the initial rating period from April 25, 2011 to March 20, 2013, the criteria for a 10 percent disability rating under Diagnostic Code 5257 for left knee instability have been met.  Joint stability tests performed at the January 2013 and May 2014 VA examinations were normal with no history or evidence of recurrent patellar subluxation or dislocation.  

A June 2011 VA treatment record notes some instability in the left knee.  A September 2012 VA treatment record notes that the Veteran reported the left knee was starting to partially give out though he has not fallen, and that he wears a knee brace to aid stability.  A March 2013 private treatment record notes residual anterior and lateral instability of the left knee.  Upon physical examination, +1 laxity of the lateral collateral ligament (LCL) of the left knee.  

A March 2014 private treatment record notes chronic left knee instability secondary to the prior LCL tear and in-service meniscectomy.  A March 2014 VA treatment record notes left knee varus malalignment and laxity with varus stress and anterior drawer tests.  An August 2015 VA treatment record notes left knee laxity.  See also September 2016 VA treatment record (noting laxity with valgus stress and anterior drawer in the left knee).

After a review of all the evidence, the Board finds that, for the initial rating period from April 25, 2011 to March 20, 2013, the left knee instability has been manifested by anterior and lateral instability and use of a knee brace, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Instability was noted with joint stability testing throughout the appeal period.

The Board further finds that, for the initial rating period from April 25, 2011 to November 7, 2016, an initial disability rating in excess of 10 percent under Diagnostic Code 5257 for left knee instability has not been met or more nearly approximated.  A disability rating in excess of 10 percent (20 percent) under Diagnostic Code 5257 requires moderate lateral instability or recurrent subluxation of the knee.

The Board finds that, based on a review of all the evidence of record, the left knee disability has been manifested by at most mild instability for the rating period from April 25, 2011 to November 7, 2016.  While evidence reflects some objective evidence of instability as reflected in positive instability test results, see e.g., March 2013 private treatment record, the Board finds that such findings do not more nearly approximate moderate instability or subluxation of the left knee joint.  The left knee was stable upon joint stability testing at the January 2013 and May 2014 VA examinations.  While the use of a knee brace is indicative of instability, the Board finds that the severity of these symptoms is more appropriately characterized as slight, rather than moderate for the rating period from April 25, 2011 to November 7, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   

From November 7, 2016 to March 6, 2017

The Board finds that, for the initial rating period from November 7, 2016 to March 6, 2017, the criteria for a disability rating in excess of 20 percent for the left knee instability have not been met or more nearly approximated.  At the November 2016 VA examination, the Veteran reported that the left knee is unstable causing him to compensate by using the right leg more.  A history of moderate lateral instability was noted.  Joint stability tests of the left knee revealed +1 (0-5 millimeters) anterior instability and 2+ (5-10 millimeters) of medial instability.  Posterior and lateral instability tests were normal.  The VA examination report notes constant use of a left knee brace because of joint instability.  

After a review of all the evidence, the Board finds that, for the initial rating period from November 7, 2016 to March 6, 2017, the left knee disability has been manifested by anterior and medial instability, a history of lateral instability, and use of a knee brace, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under Diagnostic Code 5257 requires severe lateral instability or recurrent subluxation of the knee.

The November 2016 VA examination report notes at most moderate medial instability and a moderate history of lateral instability.  Posterior and lateral instability tests were normal.  The Board finds that the severity of these symptoms is more appropriately characterized as moderate, rather than severe for the rating period from November 7, 2016 to March 6, 2017.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   

Other Potential Knee Diagnostic Codes

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee for the rating period from April 25, 2011 to January 12, 2017, when the 100 percent disability rating following the right knee total arthroplasty was assigned, and to March 6, 2017, when the 100 percent disability rating following the left knee total arthroplasty was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  There is no evidence of ankylosis or that the Veteran underwent a right knee joint replacement prior to January 12, 2017 or a left knee joint replacement prior to March 6, 2017; therefore, Diagnostic Codes 5055 and 5256 are inapplicable.  The evidence does not reflect that the Veteran has impairment of the tibia or fibula or genu recurvatum of either knee; therefore, Diagnostic Codes 5262 and 5263 do not appeal.  38 C.F.R. § 4.71a. 

The evidence of record does not support a finding that the Veteran had dislocation or removal (meniscectomy) of the right semilunar cartilage.  See January 2013, May 2014, and November 2016 VA examination reports (noting history of a left, but not a right knee meniscus disorder).  As such, Diagnostic Codes 5258 and 5259 do not apply with respect to the right knee.  38 C.F.R. § 4.71a.  

With respect to the left knee, Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The evidence of record does not support a finding that the Veteran had dislocation of the left semilunar cartilage with frequent episodes of "locking."  See January 2013, May 2014, and November 2016 VA examination reports.  The VA and private treatment records do not reflect any instances of left knee locking throughout the appeal period.  Based on the above, the Board finds that Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in this case for the left knee disability.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad encompassing symptoms such as painful limitation of motion and instability.     

Service treatment records note that the Veteran underwent a left lateral reconstruction and meniscectomy of the left knee in March 1978.  The January 2013 VA examination report notes residual symptoms of left knee pain and decreased range of motion associated with the in-service meniscal tear and repair.  A March 2014 private treatment record also notes chronic knee instability secondary to the prior LCL tear and lateral meniscectomy.  The Board finds that, based on the facts of this particular case, the symptomatic residuals associated with the meniscal surgery are already compensated by the assigned 10 percent rating under Diagnostic Codes 5010-5260.  As discussed in detail above, for the initial rating period from April 25, 2011 to January 12, 2017, the left knee disability has been manifested by symptoms of painful motion that are productive of noncompensable limitation of motion as well as left knee instability.  The evidence of record reflects continued pain, limited mobility, and instability since the original in-service knee injury meniscectomy.  These symptoms and limitations are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5010-5260 and 5257.  

As the continued pain and limited mobility overlaps with the symptomatology upon which the rating under Diagnostic Code 5010-5260 has been based and the continued instability overlaps with the symptomatology upon which the rating under Diagnostic Code 5257 has been based, the Board finds that assigning a separate rating for the left knee under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because limited mobility is already contemplated in the rating assigned under Diagnostic Code 5010-5260 for painful noncompensable limitation of motion and under Diagnostic Code 5257 for instability.  Moreover, the highest available rating under Diagnostic Code 5259 is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 and 20 percent disability ratings assigned under Diagnostic Codes 5010-5260 and 5257 from April 25, 2011 to January 12, 2017.        

Finally, in a February 2013 rating decision, the RO granted service connection for left knee post-operative residual scar and assigned a noncompensable (0 percent) initial disability rating effective April 25, 2011.  The Veteran has not disagreed with the initial separate rating or effective date assigned for left knee scar; therefore, this issue is not before the Board.  Further, there is no evidence of record of scars associated with the left knee disability prior to the knee replacement surgeries nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to separate compensable ratings under Diagnostic Codes 7800 through 7805 for the left or right knee.  38 C.F.R. § 4.118 (2017).    

Extraschedular Referral Considerations

The Board has considered whether referral for an extraschedular rating adjudication would have been warranted for the right and left knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right and knee disabilities have been manifested by symptoms of pain, swelling, stiffness, weakness, disturbance of locomotion, interference with standing, sitting, and weight-bearing, and difficulty climbing stairs that are productive of noncompensable limitation of motion as well as symptoms of instability.   

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and instability (Diagnostic Code 5257), which are incorporated into the schedular rating criteria.  Further, the right and left knee disabilities are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, stiffness, and weakness, which inherently creates difficulty with prolonged walking, standing, weight-bearing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the disability level and symptomatology of the right and left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  While the Veteran has contended that the bilateral knee disabilities make it difficult to work, see e.g., May 2014 written statement, the evidence of record reflects that the Veteran has worked throughout the appeal period.  See e.g., June 2011 VA treatment record, September 2017 Board hearing transcript.  The Veteran has not contended that he is unemployed because of service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

An initial disability rating in excess of 10 percent for right knee degenerative joint disease from April 25, 2011 to January 12, 2017 is denied.

An initial disability rating in excess of 10 percent for left knee posttraumatic arthritis, status post lateral meniscectomy from April 25, 2011 to March 6, 2017 is denied.

From November 7, 2016 to January 12, 2017, a separate rating 10 percent initial disability rating for right knee instability is granted.

A separate initial disability rating for left knee instability of 10 percent from April 25, 2011 to March 20, 2013 is granted; an initial disability rating in excess of 10 percent from April 25, 2011 to November 7, 2016 is denied; and an initial disability rating in excess 20 percent from November 7, 2016 to March 6, 2017 is denied. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


